 In the Matter of GULF SHIPSIDE STORAGE CORPORATIONandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, GENERAL TRUCK DRIVERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS LOCAL No. 270, A. F.L., andLOCAL1616, INTERNATIONAL LONGSHOREMEN'S ASSOCIATION (PARTY TO THEPURPORTED CONTRACT)Case No. 15-CA-31.Deeided September 12,1950DECISION AND ORDEROn May 25, 1950, Trial Examiner Frederic B. Parkes 2nd,issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practicesallegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel and Local No. 270,the charging party, filed exceptions to the Intermediate Report accom-panied by supportingbriefs 1Pursuant to the provisions of. Section 3 (b) of the National LaborRelations Act, the Board has delegatedits powers in connection withthis case to a three-member panel [ChairmanHerzog andMembersHouston and Styles].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the briefs and exceptions, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act as amended, the National Labor-Relations Board hereby orders that the complaint herein against GulfShipside Storage Corporation, be, and it hereby is, dismissed.'The Respondent also filed exceptions to the Intermediate Report, urging additionalreasons why the complaint should be dismissed.In view of our decision herein, there is:no occasionto determine whether theseexceptions have merit.91 NLRB No. 25.181 182DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTCharles A. Kyle, Esq.,,for the General Counsel.Baldwin, HaspelcfMolony, by Lawrence A. Molony, Esq.,andConrad Meyer,III, Esq.,of New Orleans, La., for the Respondent.Lee C. Grevemberg, Esq.,of New Orleans, La., for Local 1616.Fred J. Cassibry, Esq.,of New Orleans, La., for the Teamsters.STATEMENT OF THE CASEUpon charges duly filed by International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, General Truck Drivers, Chauf-feurs,Warehousemen and Helpers Local No. 270, A. F. L., herein called theTeamsters, the General Counsel of the National Labor Relations Board,' by theRegional Director of the Fifteenth Region (New Orleans, Louisiana), issued acomplaint dated January 27, 1950, against Gulf Shipside Storage Corporation,New Orleans, Louisiana, herein called the Respondent, alleging that the Re-spondent had engaged in and was engaging in unfair labor practices within themeaning of Section S (a) (1),'(2), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act as amended, 61 Stat. 136, herein called theAct.Copies of the charges, complaint, and notice of hearing were duly servedupon the Respondent and the Teamsters and upon Local 1616, InternationalLongshoremen's Association, herein called Local 1616.In substance, the complaint alleged that the Respondent had engaged in thefollowing unfair labor practices: (1) Since about October 1, 1949, the Respond-ent has dominated and interfered with the administration of Local 1616 andhas contributed financial and other support to it. (2) The Respondent andLocal 1616 purportedly entered into a collective bargaining contract coveringthe Respondent's employees of its New Orleans warehouses on or about Jan-uary 3, 1949, to be effective from October 1, 1948, through September 30, 1950.The Respondent and Local 1616 purportedly entered into an amendment, re-newal, and extension of such purported contract on November 1, 1949, extendingthe purported agreement until September 30, 1952. (3) Local 1616 has neverbeen designated or selected by a majority of the Respondent's employees astheir statutory representative.(4)The purported agreement contained anillegal union-security provision. (5) No referendum pursuant to Section 9 (e)of the Act has been conducted among the employees subject to the terms of thepurported agreement.(6)All employees of the Respondent's New Orleanswarehouses with the exception of supervisory employees, watchmen, guards, andoffice and clerical employees constitute an appropriate collective bargaining unit.(7) Since about June 17, 1949, the Teamsters has represented a majority of theRespondent's employees in the appropriate unit. (8) On September 15, 1949, theTeamsters requested that the Respondent recognize it as the statutory repre-sentative of the Respondent's employees and bargain collectively with it, butthe Respondent refused to grant the Teamsters' requests. (9) About November7,1949, the Respondent discriminatorily discharged Emanuel Polk, ClarenceSims,William Matthews, Daniel Johnson, Joe Giles, John Haynes, HenrySharett,Harry Sims, Joe Wiggins, Jimmy Coney, and John Ester, and there-after failed and refused to reinstate them, because of their membership in andactivities on behalf of the Teamsters, because they engaged in concerted activi-IThe General Counsel and his representative at the hearing are referred to as the GeneralCounsel.The National Labor Relations Board is herein called the Board. GULF SHIPSID'E! STORAGE' CORPORATION183tieswith other employees for the purposes of collective bargaining and othermutual aid and protection, and because they refused to join and become andremain members of. Local 1616. (10) About May 4, 1949, and thereafter, theRespondent by certain named representatives committeed, authorized, insti-gated, and acquiesced in the following acts and conduct: (a) Statements, acts,and conversations discouraging activity on the part of the Respondent's em-ployees for the purposes of collective bargaining and other mutual aid andprotection and discouraging membership and activity among employees in theTeamsters; (b) inducing, coercing, intimidating, and encouraging employeesto become and remain members of Local 1616; (c) 'aiding and assisting Local1616 in the collection of dues, initiation fees, and other assessments ; and (d)informing and advising employees that a valid agreement in effect betweenLocal 1616 and the Respondent required membership in Local 1616 as a condi-tion of employment, when, in fact, no valid agreement existed between theRespondent and Local 1616.The complaint further alleged that by the foregoing conduct, the Respondentengaged in unfair labor practices within the meaning of Section 8 (a) (1), (2),(3), and (5) of the Act.On January 31, 1950, the Regional Director issued an amendment to thecomplaint, whereby the unit alleged in the original complaint to be appropriatefor the purposes of collective bargaining was reduced and narrowed so as toembrace only the Respondent's employees working in its cotton warehouse andcompress at the Public Commodity Warehouse and to exclude all other employeesof the Respondent's warehouse operations in New Orleans.On February 10, 1949, the Respondent filed with the Regional 'Director amotion for particulars as to certain allegations of the complaint.On the samedate, the Regional Director issued an order referring the motion to the TrialExaminer for ruling.On February 13 and 15, 1950, respectively, Local 1616and the Respondent each filed an answer, denying that the Respondent hadengaged in any unfair labor practices.Pursuant to notice, a hearing was held from February 15 to 24, 1950, at NewOrleans,Louisiana, before Frederic B. Parkes, 2nd, the undersigned TrialExaminer duly designated by the Chief Trial Examiner. -The General Counsel,the Respondent, the Teamsters, and Local 1616 were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall parties.At the outset of the hearing, the undersigned granted in part and denied inpart the Respondent's motion for particulars and denied the Respondent's motionthat the complaint be dismissed.On February 23, 1950, the sixth day of thehearing, the General Counsel conceded that the number of application-for-member-ship cards in the Teamsters, on which the latter relied as proof of its majoritystatus, did not constitute a majority of the employees within the unit alleged inthe complaint, as amended, to be appropriate and. accordingly moved that thecomplaint's allegations that the Respondent had engaged in violations of Section8 (a) (5) of the Act be dismissed. The motion was granted.Upon the conclusion of the hearing, the undersigned advised the parties thatthey might argue before, and file briefs or proposed findings of fact and conclu-sions of law, or both, with the Trial Examiner. The parties waived oral argu-ment.Thereafter, the General Counsel, the Respondent, and Local 1616 each filedbriefs with the undersigned. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGulf Shipside Storage Corporation maintains its principal office and place ofbusiness in New Orleans, Louisiana, and is engaged in the business of compressingand storing cotton and also. in the business of warehousing, in which it handlesboth cotton ahd other general merchandise.During the year 1949, the value ofthe cotton and other merchandise which it handled and stored and which wereshipped td it from places outside the State of Louisiana was in excess of $100,000.During the same period, it shipped, to places outside the State of Louisiana, com-modities which it had stored and handled and which were valued in excess of$100,000.For the purpose of this proceeding, the Respondent concedes that it is subjectto theBoard's jurisdiction.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, General Truck Drivers, Chauffeurs, Warehousemen and Helperslocal No. 270, is a labor organization affiliated with the American Federation ofLabor, admitting employees of the Respondent to membership.Local 1616, International Longshoremen's Association, is a labor organization,'admitting employees of the Respondent to membership. It was affiliated withthe American Federation of Labor until about August 9, 1949, at which time theNew Orleans District Council of the International Longshoremen's Association,A. F. L., notified Local 1616 that its affiliation with the International Longshore-men's Association was discontinued and that jurisdiction over Local 1616 wastransferred to the "Teamsters' International Union."HI. THE ALLEGED UNFAIR LABOR PRACTICESA. Background21.History of the Respondent's corporate structureBefore setting forth the collective bargaining history, it will be helpful toexplain the relationship of the Respondent to its predecessor corporation, DouglasShipside Storage Corporation and also to Douglas Public Service Corporation,since 1939.In 1939, there were two corporations, Douglas Shipside Storage Corporation,herein called Douglas Shipside, and Douglas Public Service Corporation, hereincalled Douglas Public Service, each engaged in the warehousing business. JayWell, Sr., was president of both corporations and A. M. Crighton served as see-2 The original charge in the instant proceeding was filed on November 4, 1949,and wasserved by registered math upon the Respondent on November 9, 1949.Section 10 (b) ofthe Act prohibits the undersigned from finding unlawful any conduct of the Respondentwhich occurred 6 months prior to the filing of the charge with the Board and the serviceof the charge upon the Respondent.Such 6-month period commences about May 9, 1949.Accordingly,the events detailed in this section of the Intermediate Report cover theperiod from 1939 to about May 9, 1949,and are set forth only for the purpose of back-ground. It is not found that any acts,statements,or conduct of the Respondent occurringduring this period were unfair labor practices. GULF SHIPSIDE! STORAGE CORPORATION185retary-treasurer to each corporation.The Respondent, which had been incor-porated in 1940, remained a dormant corporation until April 1947.On April30, 1947, the Respondent's board of directors authorized the Respondent to pur-chase the assets of Douglas Shipside and to assume the latter's liabilities.The sale was consummated at a date not shown in the record, and thereafterDouglas Shipside became a dormant corporation ; the Respondent purchasedits assets, assuming its liabilities, leases, and operations.Well and Crightoncontinued as president and secretary-treasurer, respectively, of both corporations.The undersigned finds that the Respondent, is the successor to Douglas Shipside.2.Advent of Local 1616; collective bargaining historyIn 1939, both International Longshoremen's Association, A. F. L., herein calledthe I. L. A., and International Longshoremen & Warehousemen's Union, C. I. 0.,herein called the C. I. 0., launched organizational campaigns among theemployees of Douglas Public Service and of Douglas Shipside.A petitionfor certification of representatives of the employees of Douglas Public Servicewas filed in Case No. XV-R-354 in 1939,3 and on October 7, 1939, a consent elec-tion was ultimately conducted to determine whether the employees of DouglasPublic Service desired to be represented by the I. L. A. or by the C. I. O. TheI.L. A. won the election and was certified as the statutory representative ofthe employees of Douglas Public Service.On October 20, 1939, Douglas PublicService and Local 1616 executed a collective bargaining contract to be in effectuntil September 30, 1942, with provision for annual reopening of the contractto negotiate changes in wage provisions or working conditions upon 90 days'notice.The contract also contained closed-shop provisions.Meanwhile, the C. I. O. filed a 9 (c) petition, in Case No. XV-R-400, coveringthe employees of Douglas Shipside, which was notified by the Regional Directoron September 26, 1939, of the filing of such petition.During this period Local 1616 circulated a petition bearing the followinglegend among the employees of Douglas Shipside and succeeded in securing33 signatures of employees' thereto :We, the undersigned, employees of the Douglas Shipside Storage Cor-poration, members of International Longshoremen's Association, Local 1616hereby petition our employer, the Douglas Shipside Storage Corporation tosign the same contract now being negotiated by Local 1616 with the DouglasPublic Service Corporation embodying the provisions of same, with backpay retroactive as to September 5, 1939. Signed by employees of theDouglas Shipside Storage Corporation.Copies of the petition were submitted to the Board and to Douglas Shipside.On December 12, 1939, the Board issued an order permitting the C. I. O. towithdraw its petition in Case No. XV-R-400. On December 28, 1939, the RegionalDirector sent Douglas Shipside the following letter :This is to advise you that the petition in the above matter has, with theapproval of the Board, been withdrawn without prejudice by the Interna-tionalLongshoremen andWarehousemen'sUnion, affiliatedwith theCongress of Industrial Organizations.3 The record does not reveal whether the I. L. A. or the C. I. O. filed this petition or thedate it was filed.*According to the credible and undenied testimony of William Donnels, who in 1939was an organizer for the A. F. L., these 33 comprised the total number of Douglas Ship-side's employees. 186DECISIONS OFNATIONALLABOR RELATIONS BOARDThis withdrawal on the part of the International Longshoremen andWarehousemen's Union leaves the American Federation of Labor the onlyremaining party claiming to represent a majority of your employees. It isour understanding that Mr. Donnels, representative of the American Fed-eration of Labor, has either shown or has offered to show to you substantialproof of his claims in the matter. Assuming that proof which Mr. Donnelshas shown or is willing to show satisfies your interest in his claim, wesuggest that you proceed with bargaining negotiations without further delay.On December 29, 1939, counsel for Douglas Shipside sent the Regional Directorthe following letter :Your letter addressed to Mr. Weil, a copy of which was sent to me, hasbeen received.As Mr. Donnels, representative of the American Federationof Labor, has offered substantial proof of his claims that he is representinga majority of the men employed at the Douglas Shipside Storage Corporation,we are, therefore, executing a contract with him this day.On December 29, 1939, Douglas Shipside and Local 1616 executed a collectivebargaining contract, expiring on September 30, 1942, and providing for a closedshop.The terms of the contract were substantially identical. to those in thecontract executed in October by Douglas Public Service and Local 1616.There-after, Local 1616 maintained closed-shop contracts with Douglas Shipside andDouglas Public Service, except for a short period about 1945, when a wage disputewas referred to the War Labor Board and resulted in a temporary break in thewritten contracts.The contracts for Douglas Shipside -and Douglas PublicService were jointly negotiated and the terms of the contracts were substantiallyidentical'3.Other representation proceedingsOn November 19, 1940, International Longshoremen's and Warehousemen'sUnion, Local 7, District 2, C. I. 0., filed a 9 (c) petition with the Board in CaseNo. XB-R-509, seeking certification as the statutory representative of the em-ployees of Douglas Shipside.On February 17, 1941, the Board ordered, uponthe recommendation of the Regional Director, that the petition be dismissed forthe reason that there was an existing contract between Local 1616 and DouglasShipside.5William Jones,vice president of International Longshoremen'sAssociation and alsovice president of the South Atlantic and Gulf Coast District of the I. L. A., testified thathe had assisted Local 1616 in its negotiations for contracts with Douglas Public Servicefrom about 1941 through 1949.He denied that he assisted Local 1616 in negotiatingcontracts with Douglas Shipside or with the Respondent and that he had any knowledgeof any contractsbetween Local1616 and those companies.He also insistedthat Local1616 had no members among the employees of Douglas Shipside and the Respondent.However,Local 1616's contract with Douglas Shipside and with the Respondent wereintroduced in evidence.The credible testimony of numerous other witnesses establishesthat representatives of Douglas Shipside and the Respondent participated in the bargain-ing conferences attended by representatives of Douglas Public Service and Local 1616,that ac a result of these negotiations separate contracts covering the employees of DouglasPublic Service and Douglas Shipside(and subsequently the Respondent)were executedwith Local 1616, that at the request of Douglas Shipside and the Respondent, Local 1616furnished them with employees pursuant to the terms of the closed-shop contract in 1947and 1948,that due to Local 1616's contract with Douglas Shipside,the Board dismissed9 (c) petitions filed by another labor organization and a picket line of another organiza-tion seeking to organize the employees of Douglas Shipside was finally removed in 1946by officers of the I.L. A. In view of these factors,as well as the fact that Jones.impressedthe undersigned as' an evasive and unreliable witness,often appearing purposefully vague,the undersigned does not credit Jones'testimony in this regard. GULF SHIPSIDE' STORAGE CORPORATION187On October 9, 1946, International Longshoremen's and Warehousemen's Union,Local 207, filed another 9 (c) petition in Case No. 15-R-201, covering the em-ployees of Douglas Shipside.The Board's 'records show that the petition waswithdrawn for the reason "Unit inappropriate, contract bar."4.The UA electionAt a date not disclosed by the record, Local 1616 filed a petition with theBoard in Case No. 15-UA-346, requesting that an election be held among theemployees of Douglas Public Service to determine whether or not they desireto authorize Local 1616 to negotiate a contract with Douglas Public Servicecontaining a provision for union security.A consent election agreement wasexecuted by the parties and approved by the Regional Director on September 7,1948.Pursuant to the agreement, an election was conducted among the em-ployees of Douglas Public Service's Appalachian and Block Y warehouses onSeptember 14, 1948.Of the 44 employees eligible to vote, 40 cast ballots in favorof authorizing Local 1616 to negotiate a contract with union-security provisions.5.The 1948 negotiations and contractsOn June 29, 1946, Douglas Shipside and Douglas Public Service entered intoseparate closed-shop contracts with Local 1616, expiring on September 30, 1948.Prior to the expiration date of these contracts, representatives of the Respondent,Douglas Public Service, and Local 1616 met in joint collective bargaining con-ferences to negotiate new agreements.The negotiations concluded in Novemberor December 1948, when agreement on the terms of new contracts was reached.Counsel for the Respondent prepared the contracts in their, final form and thecontract between Douglas Public Service and Local 1616 was executed on orshortly after December 31, 1948.Due to some errors in the draft of the con-tract covering the Respondent's employees, the Respondent and Local 1616 didnot execute, as was their usual custom, their contract on the same date thatthe contract between Local 1616 and Douglas Public Service was formally com-pleted.The contract between Local 1616 and the Respondent was signed on orshortly after January 3, 1949."The contract provided that it should becomeThese findings are based upon documentary evidence and upon the credible testimony ofA.H. Crighton, secretary-treasurer of the Respondent and of Douglas Public Service; JayWeil, Jr.,vice president of the Respondent;George Grant,a member of Local 1616's bar-gaining committee ; and Albert Williams, at that time president of Local 1616. The Gen-eral Counsel contends that this agreement was not executed until November 1, 1949, thedate that the parties signed an amendment to the contract in regard to wages. John E.Jones, who was recording secretary of Local 1616, testified that he signed the agreementabout a month or two before Christmas 1949.On direct examination Hamilton Jones,presently financial secretary of Local 1616,testified that he observed Grant and Williamssign the contract dated January 3, 1949, on November 1, 1949. On cross-examination,Hamilton Jones denied that he observed Grant sign the contract on November 1, 1949,and testified that on November 1, 1949,only the amendment or extension agreement tothe January 3, 1949, contract was signed by Grant, Williams, and himself and that hemerely saw the January 3, 1949, contract during the meeting. John E. Jones did notimpress the undersigned as a reliable witness ; his testimony is not credited. Inasmuchas Hamilton Jones' testimony on cross-examination was diametrically opposed to his testi-mony on direct,the undersigned does not rely upon the testimony of Hamilton Jones asto this issue.Upon the entire record, including the undersigned's observation of the wit-nesses and the fact that a retroactive wage increase was given the Respondent's employeeson December 20, 1948, pursuant to the terms of the agreement in question,the undersignedfinds that the contract was executed on or shortly after January 3, 1949, and that theallegations of the complaint and the contentions of the General Counsel as to the dateof the execution of this contract are, accordingly,without merit. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffective as of October 1, 1948, and remain in effect to and including Septem-ber 30, 3950, and that it might be reopened annually upon 90 days' notice priorto September 30, 1949, and September 30, 1950.B. The alleged domination of Local 1616, the alleged discriminatory discharges;the alleged interference, restraint, and coercion'1.Reopening of the 1949 contract ; organizational efforts of the TeamstersAt this point we turn to a consideration of the events occurring after May9, 1950, the date on which the 6 months' statute of limitations of Section 10(b) of the Act was tolled.The contract which the Respondent and Local 1616executed on or shortly after January 3, 1949, was in effect throughout thisperiod.The contract contained the following provisions:Section 11. Union SecurityIt is agreed that all employees of the Company performing the dutiesdescribed in Section 1.Recognition, who are members of the Union onthe date of the signing of this Agreement, shall remain members in goodstanding as a condition of continued employment with the company, and anynew employees hired by the company to perform those duties described in thesaid section, hired by the company after the above date, shall, within 30 daysfrom the date of their employment become members of the Union and re-tain their said membership in good standing as a condition of continuedemployment.The Union shall not have the right to call for the dis-charge of any employee under the provisions of this clause except for thenon-payment of dues.It is understood that this section shall not take effect until an election hasbeen conducted by the National Labor Relations Board and a majority ofemployees in the unit have authorized a union shop in accordance with law.An identical provision was included in the contract, executed about December31, 1948, by Douglas Public Service and Local 1616.As noted above, an elec-tion pursuant to the provisions of Section 9 (e) of the Act was held amongcertain employees of Douglas Public Service on September 14, 1948.How-ever, no such election was ever held for the Respondent's employees.In June 1949, the Teamsters commenced an organizational campaign amongcertain of the Respondent's employees working at a cotton warehouse and com-press in the Public Commodity Warehouses and succeeded in obtaining thesignatures of some employees to applications for membership.On June 25, 1949, Albert Williams, then president of Local 1616, sent the follow-ing letter to Douglas Public Service :... in accordance with our contract with the Douglas Public ServiceCorporation and the International Longshoremen's Association and its affili-ated Local No. 1616, I hereby give you 60-day notice of our intentions toreopen said agreement to discuss the question of an increase in wages.Ourcommittee. will meet with your representatives at your convenience upon re-ceipt of the day selected by you for this meeting.'The findings In this section are-based upon events occurring subsequent to May 9,1949, the beginning of the 6-month period antedating the service of the original chargeupon the Respondent.I In addition to its warehousing operations at the Public Commodity Warehouse, theRespondent operated other warehouses in New Orleans, namely, St. Maurice warehouse.and I.C. 32 warehouse. GULF SHIPSIDE. STORAGE CORPORATION189On July 7, 1949, A. M. Crighton, secretary-treasurer of Douglas Public Serviceand also of the Respondent, answered Local 1616's request with the followingletter :In reference to the letter received from your Union requesting a meetingwith us, we will be glad to meet with you and your committee at 3: 30 PMJuly 21, 1949, in my office at 1200 S. Peters St.Although Local 1616 did not give ' the Respondent a specific notice of inten-tion to reopen the 1949 contract, nevertheless, it appears that the parties deemedthe contract reopened by Local 1616's notice concerning the contract with Doug-las Public Service, for representatives of the Respondent met jointly withrepresentatives of Douglas Public Service and Local 1616 to negotiate a wageincrease.Initial negotiations were held in July, but no solution was reached.2.The conflict in jurisdiction between the Teamsters and the I. L. A. overLocal 1616William Jones, vice president of the I. L. A., testified that the jurisdiction ofthe I. L. A. was confined to employees engaged in waterfront work and thatthe work of the Respondent was deemed to be inland warehouse work, underthe ' jurisdiction of the Teamsters.However, having organized the employeesof Douglas Public Service, the I. L. A. continued to act as their statutoryrepresentative in the absence of a jurisdictional claim by the Teamsters.According to Jones, the Teamsters asserted its jurisdiction over the employeescovered by Local 1616 early in 1949 and rather than have a jurisdictional disputeabout the matter, the I. L. A. transferred Local 1616 to the Teamsters.Local 1616 was informed of the change in jurisdiction by the following letter,dated August 18, 1949, from Walter S. Augustine, secretary of "New OrleansI.L. A. District Council" :At the regular meeting of the New Orleans I. L. A. District Council, heldAugust 9, 1949, it was decided to have your Local discontinue its affiliationwith the International Longshoremen's Association (I. L. A.) and becomeaffiliated with the Teamsters' International Union.We want you to know that this action was taken after mature consid-eration and only after we were convinced that we had no alternative andalso that this change was for your betterment.We request your returning to the New Orleans I. L. A. District CouncilSecretary, Brother W. S. Augustine, 503 So. Rampart Street the charterand seal now in your possession.A copy of the letter was apparently sent to the Teamsters.However, theRespondent was never notified of the change in jurisdiction over Local 1616 sThe membership of Local 1616 did not approve of being transferred to theTeamsters without prior consultation and at a meeting on September 8, 1949,unanimously expressed their disapproval of the "absolvement of our union"and the shift in jurisdiction to. the Teamsters.Apparently, Local 1616 did notsurrender its charter and seal to the I. L. A.Although Vice-President Jones.testified that as of the date of Augustine's letterof August 18, 1949, set forth above, Local 1616 had no further connection with theI.L. A., the undersigned notes that in a letter dated September 2, 1949, John R.Owens, secretary-treasurer of the I. L. A., urged George Grant, president of Local9 This finding is based on the credible testimony of Crighton.Jones' testimony thathe believed the I.L. A. gave theRespondent notice of the transfer is not credited. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARD1616, to remit per capita tax upon the local membership through the month ofSeptember "so that your Local 1616 will be in good standing with our Inter-national."On September 15, 1949, the Teamsters sent the Respondent the following letter :Please accept this letter as our official notice that we are the duly repre-sentatives of your employees, coming under the jurisdiction of the Gen'lTruck Drivers Local #270.We, therefore, request an appointment at your earliest convenience, andwould you kindly notify the signee of this letter (our Telephone #MA 1622),as to where and when it would be agreeable for the meeting. . . .On September 21, 1949, the Teamsters filed with the Board in Case No.15-RC-314 a petition for certification of representatives of the Respondent'semployees 103.Local 1616's solicitations of membership in OctoberGeorge Grant was elected president of Local 1616 in June 1949, and assumedthat position in July.According to Grant's credible testimony, he could notfind the proper records of Local 1616 or its charter when he assumed office andbeing of the understanding that "Gulf Shipside Storage belonged to us," he andHamilton Jones, the newly elected financial secretary of Local 1616, launched acampaign on August 17, 1949, to expand Local 1616's membership among theRespondent's employees and "to try to get the men in the organization if theywasn't and get them paid up without the company knowing it."According toGrant, he made several trips to the Respondent's warehouse at the PublicCommodity Warehouse, located at the docks on the Mississippi River, and talkedto the Respondent's employees about Local 1616 during their lunch hour between12 and 1 p. in., at which time all unions had access to the docks by permission ofthe New Orleans Dock Board.Grant testified credibly and without contradiction that "after the men wereso hard and I couldn't get them to see it my way, then I decided to serve notice'onthe company that I wanted to see the men some day at noon or after 5 :00 o'clock."In September, he discussed the matter with Crighton who replied, "Well, you havethe contract and it's up to you to see what you can do with your men."C.D.Wood, manager of the Respondent's cotton division, testified, withoutapparent contradiction;' that in October 1949, Grant "came to me and told me,be wanted to talk to the men. I told him that that was his privilege between12: 00 and 1: 00, before or after working hours."Wood relayed this informa-tion to John Dassel, a cotton weigher,2 and told him that "it was perfectly all10The petition was withdrawn on February 13, 1950.The finding as to the filing andwithdrawal of the Teamsters'9 (c) petition are based upon the Board's official records,of which the undersigned has taken judicial notice.11Grant was not questioned with regard to this conversation.12When the members of the shed crew employed'as common laborers in warehousingcotton reported for work in the mornings, Dassel checked them in and reported to Woodthe number present.When there was not enough work for all men reporting, Woodinstructed Dassel as to which men should work and which should be laid off. Dasselrelayed this information to the employees.Wood and Dassel denied that the latter hadauthority to hire or discharge employees, but Dassel testified that "occasionally I mightpick an odd man up but as a rule I send them all to Mr.Wood."Wood's testimony indi-cates that Dassel had authority to recommend that employees be hired or discharged.Testimony of witnesses who were members of the shed crew clearly shows that theemployees regarded Dassel as their foreman.Upon the entire record,the undersignedfinds that Dassel was a supervisory employee whose statements and activities areattributable to the Respondent. GULF SHIPSIDl STORAGE' CORPORATION191right for Grant or, as far as that's concerned, any union to speak to the menduring lunch hour or before work or after work."On the day in question, Dassel informed the employees under his directionshortly before noon that the "President of the Union wanted to have a littletalk with them" during their lunch hour and told "Grant to get ahold of them.He knew them all." Dassel denied that he ordered the employees to gatherin a box car to be addressed by Grant or that he assembled the employees.During the lunch period, Grant and Hamilton Jones discussed Local 1616 witha group of employees who had assembled in a box car to eat their lunch. Grantinformed the employees that Local 1616 had a contract with the Respondentand was seeking to negotiate an increase in ' wages.He showed them a copyof the existing contract and stated that fees and dues for new members were96.75.They discused the Respondent's vacation policies, an insurance policygiven by Local 1616 to its members, and various other, benefits Local 1.616offered its members.Grant denied that he told the employees that they hadto join Local 1616 in order to continue to work for the -Respondent.The meet-ing ran a few minutes past the lunch hour and ceased when Dassel looked inthe box car and the employees returned to work."The findings as to this meeting are based principally upon the testimony of DasseI,Wood, Grant, and Hamilton Jones, who impressed the undersigned as being more reliableand accurate than did the following witnesses, whose testimony will be briefly sum-marized : (1) Emanuel Polk testified that a little after 1 p. in., when the employees weresupposed to return to work after lunch, Dassel told him, HarrySims,Henry Sharett,WilliamMatthews, and ClarenceSims"to go into the boxcar, there would be someoneto come there and talk to us."After they assembled in the boxcar, Grant and HamiltonJones appeared and they discussed Local 1616, as set forth in the text.On direct exam-ination,Polk testified that Grant told them "Well, boys, if you all want to go along,that is, to join, go along with ui, you had better join the union,see?"On cross-examination, Polk's version of Grant's acatement was "Mr. Grant told us if we wantedto stay on the job, we had better string along with the union, you understand, those areMr. Grant's words. . . . the way he put it up to us, if we didn't string along with theunion, that meant that we couldn't work there . . .He told us that if we wanted to,you know, to work, we would have to fall in line with the union."When called as arebuttal witness, Polk gave the following testimony in regard to this statement: Grantsaid, "'Well, boys, you all better line up with as, string along with us.'That's as goodas saying you can be sure of your job. That's the reference I got when he said lineup with us, go along with us." At first Polk insisted that Grant did not show themLocal 1616's contract but lie Inter admitted, "I saw one of the boys have a paper.Nowwhat was on this paper, I do not know"; (2) Henry Sharett testified that he hadstarted to work on a pile of cotton when Dassel told him to go to the boxcar because"someone wants to have a talk with you." Sharett denied that Grant told them thatthey had to join Local 1616 in order to work for the Respondent; (3) Harry Sims' testi-mony was largely in accord with Polk's. Sims testified that Local 1616's contract wasdiscussed but was not shown by Grant and that Grant told the employees that theyhad to be members of Local 1.616 in order to work for the Respondent ; (4) DanielJohnson testified that a group of employees had assembled in a boxcar to eat theirlunch and about 12: 50 or 12: 55, Dassel Caine to the car and said "a man come hereto talk to you." Johnson left the car soon after Grant arrived and did not stay forthe discussion ; (5) William Matthews testified that Dassel told him to go to the boxcarand that he was present during the meeting with Grant.Matthews denied that Granttold them that they had to join Local 1616 in order to work for the Respondent and thatGrant read from a contract; (6) according to Coney, lie had resumed work and had"gotten in the truck to take the load down town" when Dassel called, "Coney . . .someone in the boxcar wants to see you."When Coney reached the boxcar, Grant andsome employees were assembled and were discussing Local 1616.Coney left before themeeting ended ; (7) Giles testified that about 1 p. m.Dassel told him and others to goto the boxcar to see "a fellow in there who wanted to speak to us."When he arrived,.Jones and Grant were discussing Local 1616 with some employees.Giles left before the-meetingended.Upon the undersigned's observation of the witnesses and the fact that: 192.DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Conclusion of Local 1616's wage negotiations ; extension of the January 3,1949, contractRepresentatives of the Respondent, Douglas Public Service, and Local 1616conducted further negotiations on the wage adjustment in October 1949, and latethat month reached an agreement for a 5-cent an hour increase.On or shortlyafter November 1, 1949, the Respondent and Local 1616 executed the followingagreement with respect to the wage increase and an extension of the January3, 1949, contract :In consideration of the benefits flowing to each other from the obligationsherein undertaken it is hereby agreed between WAREHOUSEMEN's LOCAL 1616,INTERNATIONAL LONGSHOREMEN'S (sic) ASSOCIATION and GULF SHIPSIDESTORAGE CORPORATION that the wages set forth in the contract between themdated January 3, 1949, and reopened for a change in wages shall be, com-mencing on October 1, 1949, at the rate of seventy-seven cents (770) perhour.All other terms and conditions of the said contract are hereby re-newed and reaffirmed.As thus amended the contract is further extended to September 30, 1952.Either party desiring a change in wage provisions or working conditionsmay notify the other of such a desire, in writing, ninety (90) days priorto September 30, 1950 and September 30, 1951, provided, however, that nonotifications under this paragraph can be given without the written consentof both parties prior to June 30, 1950. Similarly, notification date for suc-ceeding year, in accordance with this paragraph must be June 30, 1951.Signed this 1st day of November, 1949.About the same date, Douglas Public Service and Local 1616 entered into anagreement with identical provisions.5.Grant's solicitation of memberships on November 4During the morning of November 4, 1949, around 10: 30 or 11,the shed crewhad completed all pending work and were instructed"to scatter out, soMr. Woodand them wouldn't see us," and await orders until more work was forthcoming.Grant and Hamilton Jones, who had been at another warehouse near the Respond-ent's, saw that the shed crew employees were not busy and came over to talkto them.Grant informed a group of six or seven employees that dues and feeshad been reduced to $3.75 if they would join Local 1616 and they discussedbriefly the advantages of membership in Local 1616.None of the employeesagreed to join."6.The retroactive wage increase ; events occurring on November 4, 1949a.Uncontroverted factsThe supplement to the contract between the Respondent and. Local 1616executed about November 1, 1949, provided that a 5-cent wage increase should beretroactive in effect to October 1, 1949.Pursuant to the customary practicein the past when retroactive wage increases were granted, Local 1616 requestedthat the Respondent givd it advance notice of the date the retroactive wagepayment would be given the employees so that Local 1616 might have represent-their testimony was mutually contradictory as to certain details and for otherreasonshereinafter set forth,the undersigned does not credit the testimony of these witnessesinsofar as it is at variance with the findings set forth above.14The findings in this paragraph are based upon the mutually reconcilable testimony ofGrant,Polk, Harry Sims, and Sharett. GULF SHIPSIDE: STORAGE CORPORATION193atives present on such pay day and collect dues from the employees. TheRespondent notified Local 1616 that the retroactive wage payment would bemade on Friday, November 4, 1949, a regular pay day..Arrangements for paying the employees their retroactive pay and their regularweekly wage were as follows : The supervisory and clerical force at the Com-modity Warehouse occupied twin connecting offices, which will be called office Aand office B and each of which opened into a hallway or foyer. The employeeslined up in the foyer and went to office A where they received their regular weeklywage and then stepped into office B to obtain their retroactive wage payment ina separate sealed envelope.The employees of the Respondent were carried onthree separate payrolls, one for each of its divisions, namely, the cotton, com-press, and merchandise divisions.The regular weekly wage payment was giventhe employees by either their foremen or a clerical employee in office A. Super-intendent Wood and another employee handled the retroactive wage payments inoffice B. In the latter office, pursuant to arrangements made with Wood, Ham-ilton Jones sat at a table near Wood's desk.to accept dues payments.During thepayoff on November 4, Grant, president of Local 1616, spent most of the timein the foyer, discussing Local 1616 with the employees as they waited their turnto enter the office.The above findings are based upon uncontroverted testimony.We now turnto a consideration of the conflicts in the testimony of the various witnesses..Several of the chief issues in the proceeding turn upon the resolution of theseconflicts.Since many of the witnesses testified as to events occurring on Novem-ber 4, 7, 11, and 12, the undersigned has considered their testimony not only as toindividual events but also as a whole in relation to the testimony of other wit-nesses, to documentary evidence, and to all relevant matters in the record.Aftera consideration of the events occurring in November, the undersigned will setforth more fully the basis for the resolutions of the conflicts in testimony brieflynoted as the sequence of events is related.b.The testimony of witnesses called by the General Counsel as to incidents incontroversy(1)Employees of the compress crew 16The first employees to be paid off on November 4, 1949, were those whoworked on the cotton compress in the Commodity Warehouse.James Riley,who had signed an application-for-membership card in the Team-sters during its campaign, testified that on November 4, 1949, he received hisregular pay from his foreman, James Rankin, in office A, and that Rankin toldhim to go to office B. In the latter office, Wood gave him his retroactive pay andstated, according to Riley, "We got a union, boys.You all going to join, or either,you will be out of a job, out of expense." 'Apparently, Riley and a few otheremployees stepped out of line to discuss the situation and to talk with Grant.Then, when Riley returned to the line, Wood gave Riley's envelope containing theretroactive pay to Hamilton Jones, who removed $3.75 from the envelope, gaveRiley the remainder of his pay, and a receipt for dues in Local 1616.11 In determining the credibility of these employees,. the undersigned has considered thefact that Riley, Baulden, Allen, and Lee were among those employees the Teamsters allegedin its first amended charge to have been discriminatorily discharged by the Respondenton November 7, 1949. 194DECISIONS OF NATIONALLABOR RELATIONS BOARDPercy Baulden, Jr.,testified that on November 4, 1949, Foreman Rankin gavehim his regular pay and told him "to step in the next room and receive someback time we had."When he reached Wood's desk in office B, Wood calledBaulden's name from a list of names and James Waldron, a clerical employee,"gave him his retroactive pay in an envelope and said, "Now, in order to getthat, you will have to pay $3.75."Baulden remonstrated, "$3.75 for what?"Waldron replied,."Well then, you have to pay the $3.75 to the union man inorder to get your back time." A discussion ensued with President Grant, whowas standing nearby, and Wood asked the employees to step out of line. Atabout this time, Baulden asked Wood, "If I don't pay that $3.75, could I work.He said no, I couldn't work Monday." Baulden and a few other employees leftthe room, decided to pay the $3.75 to Local 1616, returned, and did so..General Allentestified that when he was in office B, he overheardWoodtellBaulden that "if he didn't join the union, he couldn't get his pay." It willbe noted that Baulden attributed this statement to Waldron.Allen partici-pated in a discussion with Grant concerning Local 1616 and then accepted hisretroactive pay, giving $3.75 of it to Jones.Afterwards Allen advised Baulden"to accept his money, and then try to take other steps to get his money back."Allen observed Jones open the pay envelopes of some employees and take outthe amount for dues in Local 1616.Feltus Leetestified that when he went to office B to get his retroactive pay,Wood told him that he "had a certain amount of back pay, but had to join theunion in order to get it." Lee talked to Grant about Local 1616's contract andthen left the room to discuss the situation with Baulden, Allen, and Riley. Theoutcome was, "We decided then to come back and accept the back pay and joina union."He gave $3.75 from his retroactive pay to Jones.George Nelson, Jr.,testified that as he entered office B, he had a discussionwith Grant who told Min that Grant was "representing Local 1616, and hadsome back pay for us, and had got a nickel raise for us, and we had to join theunion."When Nelson reached Wood's desk, the latter gave him his retroactivepay, which was a little more than two dollars. Since the amount was "notquite enough to join the union," Nelson "told him I didn't want to join it."Nelson did not take the money but left it on the table.Wood did not sayanything to Nelson about Local 1616.On the following Monday morning,November 7, 1949, Nelson stopped at Wood's office before going to work becauseNelson understood from other employees that he could not work unless hejoined Local 1616.Grant was in Wood's office and when Nelson asked Grant"Do I have to join the union?" Grant replied, "Yes, to work."WhereuponNelson asked for his retroactive pay and gave Grant $3.75.At some point inthis conversation,Wood asked Nelson whether he "had made up" his mind andNelson replied, "I had made up my mind, to join."It was stipulated that the receipt givenFreddie Bushby Hamilton Jones forpayment of $3.75 in dues to Local 1616 was dated November 4, 1949. In regardto this payment, Bush gave the following testimony.Q.Who told you to pay the $3.75?A. I don't see the guy.Q.Who?A. Didn't nobody to tell me to pay it. They asked me did I want to payit and join the union. I gave them the $3.75 and they gave me the receipt.16 Some witnesses referred to Waldron as "Mr. Pete." GULF SHIPSIDEI STORAGE CORPORATION195-(2)Employees of the shed crew17Emanuel folkgave the following testimony in respect to the November 4 payday: The shed crew waited for several minutes in the foyer while the compresscrew were being paid.When they reached office A, William Well, vice presidentof the Respondent, "began to explain to us about the union, that they had takenon a contract with this particular union, and wanted to know was we going tojoin the union." In addition, Weil informed them that "you all have a one-monthback pay coming to you all, and you will have to join the union to get it." Polkreplied, "Well, if we have to obligate ourselves to join the union to get thisback pay, we don't accept it."Weil then summoned Grant from office B. Granthad a discussion with Polk and other employees regarding Local 1616, but notarriving "at any satisfaction" with the shed crew, he returned to office B.Thereupon, Polk asked Tanner LeBlanc, a clerical employee who was seatedat a desk in-office A, "Are you going to pay us off?" LeBlanc asked Well, "ShouldIpay these men?"Well ordered him to do so. On receiving their regularweekly wages, Polk and certain other members of the shed crew left the officewithout going to office B for their retroactive pay.Although Polk testifiedinitially that he had never heard of Local 1616 until the boxcar meeting withGrant in October 1949, related above, he later recalled that Williams hadurged him to join Local 1616 during 1948.John Haynesgave the following testimony in regard to the November 4pay day : He was the first of the shed crew to be paid off and when Well gavehim his envelope, Well told him "Go through the office, Mr. Wood's office.Yougot some back time."Haynes asked, "For what?"Weil replied, "The uniongot some back time."Haynes countered, "We doesn't have anybody to repre-sent us for the union. I don't have any back time there."Well then calledGrant into the office and a discussion ensued between Haynes and Grant overLocal 1616.Without going into office B, Haynes took his regular pay andleft the office.Harry Sintistestified that when his crew entered office A to get their pay, Polkand Well had a discussion, to which Sims paid no attention, that Well calledGrant from office B, and that Polk and Grant had a discussion about Local1616.On cross-examination, Sims further testified that no one told him to enterofficeB for his retroactive pay, that nothing was said about such retroactivepay, and that no one in the office said anything to him about joining Local 1616.Simstook his regular pay and left.According toHenry Sharett,the following occurred on November 4, 1949:He and the shed crew waited about 15 minutes in office A while the compresscrew were paid.The shed crew finally asked, "How about getting our money?"LeBlanc, who had their pay envelopes, asked Well whether he should give themtheir pay and Weil 'replied that "He wanted to have a talk . . . he startedto talk to we all, concerning the union."However, Sharett paid no attentiontoWeil's remarks.Then Well summoned Grant, who came in and discussedLocal 1616 with the crew. Sharett told Grant that he was not interested inLocal 1616 and walked away.Weil instructed LeBlanc to "go ahead and paythe boys off." Sharett took his regular wages and left.No one told him togo in office B to receive retroactive pay.11torily discharged on November 7.917572-51-vol. 91-14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliam Matthewstestified that the entire shed crew, including Haynes, waitedin office A while the compress crew received their wages and that ultimatelyWell instructed LeBlanc to pay the shed crew. Then Well summoned Grant,whom Matthews had seen in the hallway earlier, and asked Grant ."concerningour back time, were we entitled to it unless we joined the union, Grant said, nowe weren't entitled to it unless we joined the union."On cross-examination,'Matthews testified that after the shed crew waited for a while, LeBlanc paidthem off upon Weil's instructions, that Matthews took his regular wages andleft, and that no one said anything to him' about Local 1616 in the office.When Joe Giles was asked on direct examination whether he rememberedgetting some back pay in early November 1949, he stated "I don't think we takeit on Friday when he offered it to us the first time." On cross-examination,Giles explained that he had not worked on Friday, November 4, apparently be-cause there was not enough work, and that when he came to the office to obtainhis pay, "it was late . .. everybody had gone. So when I got there, they didn'ttellme nothing, but give my pay to me."Daniel Johnsongave the following testimony in regard to the November 4, payincident:They stopped us there in the office, just stopped the pay roll there in theoffice, and wanted to know, when we walked up there for to get our. pay . . .what you going to do with these men, are you going to pay these mensoff. . . . They said wait.Now, I don't know what one of these gentlemenwas, called Grant.Well, Grant, he come in there in the office and he wentto talking.Well, I am going to be straight. I wasn't interested in what hewas saying, me.Well, then' little while after that they say yes, pay themens off. They paid us off.When they paid us off, I walked on out theside door and went on home.Johnson further testified that all the crew were there, including Haynes, thatWell said nothing to Johnson about having to join Local 1616, and that no onetold him anything about going into office B, but that he saw the compress crewin office B and knew "what they were doing" from employees of that crew whosaid that they were "drawing the back time and paying the union."c.The testimonyofwitnesses called by the Respondent as to incidents incontroversyC. D.Wood, manager of the Respondent's cotton division,testified as followswith respect to the November 4 payoff : The procedure above described of payingemployees their regular weekly pay in office A and their retroactive pay in officeB was used to facilitate and speed the distribution of the employees'pay.Payofficials in each office checked off the employeesas theywere paidfrom 3 pay-rolls, embracing the Respondent's cotton,compress,and merchandise departmentsor divisions.Wood estimated that between 75 and 80 employees were paid offon November 4.19Wood was in office B, assisting in paying the employees theirIsThe payroll,records show that,in addition to Giles, Coney and Ester did not work onNovember 4.Ester's testimony was confused and it is not clear whether he received hisretroactive pay on November4 or 11.In view of the fact that he did not work November4,and of his testimony as towood's statement on November 7, Ester must have meantthat he received the retroactive pay on November 11.However,Matthewstestified thatGiles and Ester were present on November 4. when the shed crew employees were paid.As noted above,Giles specifically denied thathe was therewhen the group received theirpay.The payrolls for the 3 departments,which were introduced in evidence,show that onNovember 4, 1949,83 employees worked,.excluding 3 watchmen and leadermen but in-eluding clerical employees. GULF SHIPSID'EISTORAGECORPORATION197retroactive pay.Jones, secretary of Local 1616, was also in office B "for thesimple reason there was no other place that he could use ; in other words, therewas no desk room outside because it is just an open space. Office B was filled, soI permitted him to come inside there and collect whatever dues he had comingto him."Wood denied that he mentioned Local 1616 to the employees, or that-he told them that they had to join or pay dues to Local 1616 in order to receivetheir retroactive pay or to continue working for the Respondent.He did' notexplain to the employees the reason for the retroactive pay.He did not remem-ber that any employees hesitated or refused to pay dues to Local 1616 or thatthere was any "unusual discussion at all."According to Wood, the employees"drew the pay and went to Jones or out, one or the other."He denied knowledgeof whether the employees paid dues to Jones or not.Well was in Wood's officemost of the time during the payoff and Grant came in "at the latter part of theevening."William Weil,vice president of the Respondent, gave the following testimony asto the events occurring on November 4, 1949: The compress crew were first paidin office A and then filed into office B, where "they collected their back pay andeither paid or did not pay their back dues to the union, after which they wentout."Grant was in the foyer talking to the employees about Local 1616 butlater came into office B, where he' continued to discuss Local 1616 with the em-ployees.Polk asked Weil a question about Local 1616.Well did not answer orsay anything to Polk but immediately summoned Grant to talk to Polk and anargument ensued about Local 1616 among Grant, Polk, Sharett, Haynes, andothers of the shed crew. The argument lasted 5 or 10 minutes, at which pointthe employees said that "they would quit rather than join the union." 20They col-lected their weekly wages and went into the foyer without attempting to enteroffice B for their retroactive pay.Well specifically denied that he told any ofthe employees that they had to join Local 1616 in order to collect their retroactivepay or to continue working for the Respondent.James A. Waldrontestified that he assisted Wood in paying the employeestheir retroactive pay in office B, and denied that Waldron, Wood, or anyone toldthe employees that they had to join Local 1616 in order to receive their retro-active pay or to continue working for the Respondent.He insisted that only Jonesand Grant talked to the employees about Local 1616.None of the employeescomplained to Wood about paying dues to Local 1616, although two or three wereunable to decide and left the room, returning later and paying dues to Jones.The tenor of Waldron's testimony was that only two payrolls, namely for thecotton and compress divisions, were used on November 4, 1949, and that he as-sisted in paying retroactive wages to only the compress crew.His testimony isthus in conflict with that of Wood, set forth above. Inasmuch as it is clear thatsome merchandising work was done by the Respondent in the Commodity Ware-house where the compress and shed crews worked, the undersigned credits Wood'stestimony that three payrolls were used in paying off the employees. The recordis not clear as to whether all employees of the merchandise payroll receivedtheir pay at the Commodity Warehouse or not.Tanner LeBlanc,who was a clerical employee and did not ordinarily act aspaymaster, testified that on November 4, 1949, he was instructed to watch theregular weekly payroll and the pay envelopes for the cotton division in officeA in the absence of Waldron, the regular paymaster who was assisting Woodin paying the retroactive wages.At the direction of Wood or Well, LeBlanc20The employees denied making such a statement. 198DECISIONSOF NATIONAL LABORRELATIONS BOARDcommenced paying the shed crew and as he paid then!, he told them to go into,office B.According to his recollection, the employees left his desk and went intooffice B.While he was paying the employees, there was a discussion betweenGrant and some of the employees at the door to the foyer but LeBlanc couldnot recall what was stated.He heard none of the Respondent's representativestell the employees that they had to join Local 1616 in order to obtain the ret-roactive pay.James Rankin,foreman of the compress crew, testified that he !paid the em-ployees in his crew their regular weekly wage on November 4, 1940, in. ofifee-A, and then told them to go to office B for their retroactive pay.He denied thathe heard any representative of the Respondent or Local 1616 or anyone say thatthe employees had to join Local 1616 on order to receive their back pay orto continue working for the Respondent.He recalled that at one point, Wellcalled Grant into office A from the foyer.d.The testimony of witnesses called by Local 1616asto incidents in controversyGeorge Grant,president of Local 1616, testified that as the men came to theoffices to be paid on November 4, 1949, lie remained in the foyer, talking to theemployees about Local 1616.He denied that he told any of the employeesthat they had to join Local 161.6 to obtain their retroactive pay or to continueworking for the Respondent.When Well summoned him to office A to talkwith the shed crew, Grant was in the foyer, according to his testimony, andsince the door to office A was blocked by employees waiting to be paid, hecame through office B into office A.Grant testified that the following occurredat that point:Mr.Weil say, "Grant, here's a group of men that would like to knowsomething about the union and I don't think its my place to tell' them, Ifigure it is your place to tell them." So I began telling the men concerningthe union, and when I finished, or thought I was finished, the men beganto get dissatisfied, anyway, someone of the men said "Well, pay them off.",and when they began paying the men off, a little before they began paying themen off, I said "Well, brothers, I'd like to have you all with us," and the wholegroup said, "Before I'll become a member of Local 1616 we'll quit," the wholegroup of them.Thereupon, Grant went into office B, according to his testimony, and "stoodup there, looked over and went right back on the outside talking to thoseother men."Hamilton Jones,financial secretary of Local 161621 gave the following testi-mony in regard to the November 4, 1949, pay day: Grant was not in the officesbut was "outside" talking to the employees about Local 161.6 as they waitedto receive their pay. Jones did not talk to the employees about joining Local16.16; they came voluntarily to him and gave him their dues.He denied thathe opened any of the pay envelopes and extracted the dues himself, insist-ing that in one instance an employee passed his pay envelope to Jones, but thelatter returned it and told the employee to take out the dues. Jones denied thathe told any employee that he had to join Local 1616 in order to receive hisretroactive pay.21 Jones was called as an adverse witness by the General Counsel. In view of Jones'official capacity in Local 1616, he will be considered as a witness for Local 1616. GULF SHIPSID-El STORAGE CORPORATION199e.Conclusionsas toevents in controversyUpon the entire record and his observation of the witnesses, the undersigned-credits the testimony and denials of the witnesses for the Respondent andLocal 1616 in respect to the matters brought in issue by the employees of the-compress crew.Riley,Baulden, Allen, Lee, and Nelson did not impress theundersigned as reliable witnesses and their testimony is accordingly rejected.The testimony of Riley, Baulden, Allen, and Lee related to the same incident inwhich they were jointly involved, but the resume of their testimony clearly showsthat they were mutually contradictory as to certain details.Moreover, thetestimony of Freddie Bush, a witness for the General Counsel, is opposed tothe testimony of the other compress employees and is in accord with the testi-mony of the witnesses for the Respondent and Local 1616.To recapitulate, it isfound that none of the Respondent's or Local 1616's representatives told the-compress employees that they were obliged to join Local 1616 in order to receivetheir retroactive pay or to continue working for the Respondent. It is furtherfound that Jones did not open the pay envelopes of employees and extract the.amount of dues for Local 1616.In the opinion of the undersigned, these resolutions of the conflicts in testimonyare supported by documentary evidence.While it is true that most of themembers of the compress crew paid dues to Local 1616 on November 4 and itmight be argued that this fact supports the rejected testimony of the GeneralCounsel's witnesses, nevertheless, a consideration of- the entire payroll records-of the Respondent and the membership records of Local 1616 as a whole leadsto the conclusion that the Respondent did not assist and support Local 1616 onNovember 4, 1949, by insisting that employees pay dues to Local 1616 in orderto receive their retroactive pay or to continue working for the Respondent.'Thus, the records show that six members of the compress crew did not pay duesto Local 1616.Of these six, Anthony Maxwell, Hugh Robinson, Richard Wil-liams, and Wilfred Washington worked on November 4. -Maxwell and Wash-ington continued to work on November 7, 8, 9, and thereafter.Williams' namedoes not appear on the payrolls after November 4 until November 17.Robinson'sname is not found on the payrolls thereafter.Nickison and Clasper, who were:not at work on November 4 and did not pay dues to Local 1616 worked thefollowing week and thereafter.The payroll for the merchandise department shows that 26 employees worked,on November 4.Of these 26 employees, 1 was already paying dues to Local 1616prior to November 4 and 7 others paid dues on November 4. Thus, 18 did not-pay dues on November 4. All 18 worked on November 7, 17 on November 8,.and 15 on November 9.The undersigned concludes that these records refute the testimony of the-General Counsel's witnesses that the Respondent conditioned their receipt ofthe retroactive pay and their continued tenure of employment upon payment ofdues to Local 1616.' If such were the case, there appears to be no reason forthe Respondent not to have levied the same condition upon all employees of thecompress department and of the merchandise department.Upon a consideration of the record and the testimony of the witnesses in theirrespective entirety, the undersigned credits the testimony and denials of thewitnesses for the Respondent and Local 1616 in respect to the incidents occurringwhen the shed crew were paid on November 4, 1949. Insofar as the testimony 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the shed crew was at variance with the credited testimony, it is rejected, forthe principal reason that the testimony of these employees was in many instancesmutually contradictory as to important details and in some cases was individuallyself contradictory as to minor matters 22More specifically, the undersigned relies.especially upon the testimony of Well and Wood, who impressed the undersigned.as the most accurate and reliable of the witnesses, and also upon the testimonyof Grant, who was in the main a reliable witness, although he tended to minimize.his activities on November 4 and to put Local 1616 in as favorable light as possible.In this connection the undersigned notes that the testimony of Haynes andJohnson, who were witnesses for the General Counsel, is inherently reconcilablewith Weil's version of the events occurring on November 4, being at variance onlyas to relatively minor details.In summation, the undersigned finds that the following occurred when theshed crew came to receive their pay on November 4, 1949 ; After waiting severalminutes for the press crew to be paid, Polk asked Well a question about Local1616, and Well called Grant into the room to talk with Polk and the other shedcrew employees, including Haynes.23An argument about Local 1616 ensuedbetween Grant and these employees, ending with a statement by the shed crewemployees that they "would quit rather than join" Local 1616.They thereuponcollected their weekly wage and left the office without attempting to obtaintheir retroactive pay.24Although Grant spent some time in discussion withemployees in the foyer, it is found that he also talked to employees in office B.No statement was made by Weil about Local 1616 and no representative of theRespondent or Local 1616 told the employees that they had to join Local 1616 inorder to obtain their retroactive wage or to continue working for the Respondent.7.The alleged discriminatory discharges on November 7a.Witnesses for the General CounselAgain there is a decided and direct conflict in the testimony between thewitnesses for the General Counsel on one hand and those for the Respondenton the other. As to certain details and statements attributed to. Wood onNovember 7, there is also a certain amount of mutual contradiction among thewitnesses for the General Counsel.As mentioned above in discussing the supervisory status of Dassel, the shedcrew assembled sometime before 8 a. in. and Dassel would either put all of themto work if the Respondent's operations required or put a few to work and sendthe others home.All witnesses are agreed that the shed crew, including the 11employees alleged to have been discriminatorily discharged, reported for work,with other members of the crew, on Monday morning, November 7, 1949. Accord-ing to some witnesses for the General Counsel, Dassel took the names of a few em-ployees there assembled and told the remainder to wait until he went to Wood's22The undersigned realizes that the witnesses for the Respondent and for Local 1616 werenot in agreement upon all details of their testimony. In the main, however, their testi-mony was in accord as to the principal events and varied only on relatively minordetails.23Haynes' testimony indicating that he was the first of the shed crew employees to bepaid off and that he did not participate in the group discussion is not credited, inasmuch aswitnesses for both the General Counsel and the Respondent stated that Haynes teas.present when Grant talked to the shed crew.24LeBlanc's testimony that the employees went to office B is not credited.25This finding is based principally upon Weil's testimony.The testimony of Grant andJones to the contrary is not credited. GULF SHIPSIDEI STORAGE CORPORATION201office.21But other witnesses for the General Counsel testified that Dassel checkedin a book the names of all the. employees and then told them to wait while he wentto see Wood 21 In any event, the shed crew waited for a while and then decidedthat they would follow Dassel to the office. They arrived as Dassel was emergingfrom the office and he told them that they could see Wood.They entered the office.Several of the employees denied that Well was in theoffice, but Ester testified that there were some others in the office beside Wood.They asked Wood whether he was going to put them to work. There is generalagreement among the 11 employees who were allegedly discriminatorily dis-charged that Wood replied that they could not work unless they joined local 1616and said nothing about work being slack. As to the details and statementsattributed to Wood, considerable divergence in the employees' testimonyexists."Harry Sims and Ester testified that when someone asked Wood about the retro-active pay, Wood replied that they could not obtain it unless they joined Local1616.However, Polk and Johnson insisted that the retroactive pay was notdiscussed at this meeting.The employees then left the office.b.Witnesses for the RespondentWood testified that the shed crew came to his office.on'the morning of Novem-her 7 and "wanted to know if they could go to work that morning" and that heinformed them, in the presence of Weil, that work was slack and there was no,work for the crew. Wood denied that he told the employees that they had to joinLocal 1616 in order to work or receive their retroactive pay.On directexamination, he testified that the employees mentioned Local 1616 and he toldthem that "we had a contract with Local 1616." On cross-examination, Woodstated that he did not recall that Local 1616 was mentioned on November 7, andwas "almost positive" that the subject was brought up at a meeting on Novem-ber 11.Weil testified that the following occurred in Wood's office on November 7 ..Weil.reported to work as the employees came to Wood's office. The employeesasked whether they could work that morning and Wood replied, "I am very sorrybut the work has run out. The large amount of cotton we were receiving priorto that date has been completed. I am very sorry I will just have to lay you boysoff."In response to a question by the employees, Wood informed them that theRespondent had a contract with Local 1616.When they inquired whether theyhad to join Local 1616, Wood replied that "lie didn't know if they had to jointhe union . . . It was his opinion that they didn't have to join the union...as far as he knew they didn't have to join the union."Well testifiedthat not all of the employees alleged to have been discriminatorily dischargedcame to Wood's office that morning and that William Whitley, Sr., and MajorClark were in the group.According to Dassel, the amount of work became slack in November and onNovember 7, he put none of the shed crew to work because there was no workfor them.Waldron testified that he was in the office adjoining that of Woodon November 7, that he did not hear the colloquy between Wood and the shedcrew, and that Weil was in Wood's office when the employees talked to wood.21Polk, Harry Sims, Coney,Giles,Haynes,and Johnson.24 Sharett,Matthews,Clarence Sims, and Wiggins.28For example, Coney, Matthews, and Haynes testified that on November 7, 1949, Woodreferred to the Respondent's contract with Local 1616. Polk and Clarence Sims attributedtoWood a statement that he, like the employees,was hired by the Respondent and had tocarry out its orders and follow its rules.On the other hand, Coney and Matthews testifiedthat Wood made such a statement on November 11, 1949. 202DECISIONSOF NATIONAL LABORRELATIONS BOARDc.Conclusions as to the occurrences on November 7Upon the entire record, including the undersigned's observation of the wit-nesses, his appraisal of the entire testimony of the witnesses, and the factorshereinafter noted, the undersigned finds the testimony of the witnesses for theGeneral Counsel unworthy of credence and credits the testimony and denials ofthe witnesses for the Respondent, with the exception of their testimony that notall of the General Counsel's, witnesses were present on November 7, 1949.Theundersigned finds that such witnesses were present but he also credits the un-denied testimony of Well that Clark and Whitley were also in the group. Thetestimony of the Respondent's witnesses that no shed crew employees were putto work on November 7 and that there was no work for them is supported bydocumentary evidence in the form of the Respondent's payroll records, which;show the following number of employees :Number- of employeesonDatecottonpayroll 10October 27,1949--------------------------------------------------16October 28,1949--------------------------------------------------17October 29,1949--------------------------------------------------9October 31,1949---------------------------------------------------21November 1,1949-------------------------------------------------0November 2, 1949------------------------------------------------15November 3,1949-------------------------------------------------15November 4,1949--------------------------------------------------12--------------November 7, 1949-----------------------------------November 8,1949-------------------------------------------------00November 9,1949-------------------------------------------------3November 10, 1949------------------------------------------------7November 11, 1949------------------------------------------------4November 14, 1949------------------------------------------------18November 15, 1949------------------------------------------------19November 16, 1949-----------------------------------------------19November 17, 1949------------------------------------------------23November 18, 1949------------------------------------------------24November 19, 1949------------------------------------------------2November 21, 1949------------------------------------------------20November 22, 1949------------------------------------------------21November 23, 1949------------------------------------------2November 24, 1949------------------------------------------------0November 25, 1949------------------------------------------------19November 28, 1949------------------------------------------------24November 29, 1949------------------------------------------------22November 30, 1949------------------------------------------------23December 1, 1949-------------------------------------------------7December 2, 1949-------------------------------------------------2029 In these computations William Brodmeyer has not been counted, inasmuch as Weildid not include him among the members of the shed crew. The clerical employees on thepayroll have not been counted.Although the shed crew were carried on the cotton pay-roll, it is not clear whether they comprised the entire payroll or whether they were onlypart of the employees on such payroll. GULF SHIPSIDE! STORAGE CORPORATION203It is thus clear that no shed crew employees worked on November 1 or onNovember 7 and 8.30 On November 9, 10, and 11, respectively, the shed crewconsisted of 3, 7, and 4 employees, thus showing that the shed operations hadresumed but were not working at capacity 31 These payroll records support thetestimony of the Respondent's witnesses that shed crew work was slack at thesetimes.None of the 11 employees alleged to have been discriminatorily dischargedreported for work on the mornings of November 9, 10, and 11.The record also establishes that the layoff of the shed crew on November 7,.encompassed all 17 employees 32 who were considered to be the regular mem-bers of the crew and not merely the 11 employees alleged in the complaintto have been discriminatorily discharged.Of the regular shed crew employees,.3 were rehired on November 14, 15, and 17 33 The record reveals that 1 shedemployee laid off on November 7, 1949, Jeff Curtiss, was a member of Local1616; he was reemployed on November 15. The undersigned also notes thatof the application-for-membership cards in the Teamsters introduced in evi-dence, 2 bear the names of Whitley and Laphew Wilson who were reemployed onthe shed crew on November 14 and 17, 1949,. respectively.In summation, the undersigned finds that on November 7, 1949, none of theshed crew was employed and that the 11 employees alleged in the complaintto have been discriminatorily discharged, accompanied also by Whitley andClark, came to Wood and inquired whether they would be put to work.Woodinformed them that there was no work available and that they were laid off.They inquired about Local 1616 and whether they had to join that organization.Wood replied that the Respondent had a contract with Local 1616 but that as faras he knew they did not have to join it 348.Other events occurring on November 7, 1949Grant testified credibly that the following occurred on November 7, 1949:One of the employees laid off on November 7, reported that day to Grant thatWood had discharged them that morning. Grant expressed disbelief that suchhad happened.Accompanied by Hamilton Jones, he went to see Crighton, whotelephoned Wood and discovered that the employees were not discharged but hadbeen laid off because of a shortage of work. Grant then asked for a list ofthe employees who were laid off so that he might notify the employees to reportto work on Tuesday. In the event that Wood could not use them on Tuesday,Grant planned to take them to the Appalachian warehouse of Douglas PublicService, where Grant was employed and where there was a shortage of employees.Crighton gave Wood a list of the employees who were laid off. The eveningof November 7, 1949, Grant and Jones went to these employees' homes and noti30Manifestly, the testimony of Polk, Harry Sims, Coney, Giles, Haynes, and Johnsonthat on November 7, Dassel selected a few employees to work is without foundation of fact.31Although the record is not clear, it is assumed for the purpose of discussion that theseemployees on the cotton payroll on these dates were doing work of the shed crew.32This finding is based upon the credible testimony of Well.33The payroll records of the cotton division show that Anderson Conner did not workon October 27, 28, 31, and November 2, 3, and 4.He did not appear on the cotton payrollfor November 7 and 8,but returned on November 10.Weil did not include him as a mem-ber of the regular crew.It is possible that he worked at other operations of the Respond-ent.34This finding is based upon the credible testimony of Weil. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDfled them to report to work the following- morning.None of the employeesappeared the next day."9.Events occurring on November 11 and 12, 1949The Respondent paid its employees each Friday; but the workweek for whichthey were paid ran from Thursday to Wednesday, inclusive.Accordingly, underthis system, 2 days' pay was withheld. In the late afternoon of Friday,November 11, 1949, the shed crew employees who had been laid off came to thewarehouse to collect the 2 days' pay owed them for work performed onNovember 3 and 4. They were given such pay and also the month's retroactivepay, upon the assurance that it was due them and in no way obligated themto Local 1616.38They asked Wood whether they could return to work andhe informed them that work was still slack and he could not use them.However, he suggested that they call upon Crighton, who might be able to givethem employment in other operations of the Respondent or Douglas PublicService."The next morning, November 12, 1949, five of the employees went tosee Crighton.According to the latter, who is credited, the following occurred : 33It was on Saturday, November the 12th: Henry Sharett, Emanuel Polk,Harry Sims, John Haynes and William Matthews came to my office, andI asked them what they wanted. They said they wanted to see me aboutemployment at the Public Commodity Warehouse, and I told them that31 Some of the General Counsel's witnesses testified that Grant came by their homes on theevening of November 7, but they were not in accord as to the statements made to them byGrant.Sharett,Matthews, and Wiggins testified that Grant told them to report towork in the morning.However, Harry Sims insisted that Grant "told me Mr. Wood saidto come and get my money," and that Sims had no idea of the money Grant referredto.Sims denied that Grant informed him to report to work in the morning.. Polk andEster were not at home that evening and received messages that someone had called. Fromhis observation of the witnesses and for reasons elsewhere detailed herein, the undersignedcredits Grant's testimony and the testimony of the General Counsel's witnesses insofar assuch testimony was consistent with that of Grant.The testimony of the General Counsel'switnesses is rejected to the extent that it is at variance with that of Grant.36This finding is a synthesis of the mutually reconcilable testimony of all witnesses.37The findings in this and the preceding sentence are based upon the credible testimony ofWood.During the presentation of the General Counsel's case-in-chief, Harry Sims testi-fied that Wood stated that "he couldn't hire us back any more.He sent us down to seeMr. Crighton, talk to Mr. Crighton, maybe Mr. Crighton could give us a job" and accordingto Polk, Wood told them "it is not in my power to put you all back to work. I would be.going over the Company's orders to do so."Both were called as rebuttal witnesses.Simsthen testified that Wood told them that "he couldn't give us our job back unless we joinedthe union, and he would like to put us back to work because he had a gang of green menthat never understood the work."At this point, Polk's testimony was that Wood statedthat the Respondent had a contract with Local 1616, that he had to carry out the Respond-ent's orders, and that he could not put the employees back to work unless they joinedLocal 1616.Clarence Sims testified that Wood stated "no consideration that he couldgive him unless" they saw Crighton.According to Haynes, Wood said, "Well, boys, Ican't do you no good" and suggested they see Crighton. Johnson, who appeared for hispay on November 11 after the other employees had left, testified that nothing was saidbyWood about joining Local 1616.The testimony of Coney and Matthews has beennoted in footnote 28,supra.Wood denied that he told the employees that they had tojoin Local 1616 in order to work for the Respondent.Upon the entire record, includingthe undersigned's observation of the witnesses and factors elsewhere noted herein, theundersigned credits Wood's denials and version of the occurrence set forth above.Thetestimony of the General Counsel'switnesses is not credited where at variance with thatof Wood.33As to this conference,the testimony of the General Counsel's witnesses was generallyreconcilable with that of Crighton. GULF SHIPSIDE) STORAGE', CORPORATION205I did not do the hiring or firing there.. . . Then they recited the caseand John Haynes after that did most of the talking and he said that histrouble was that with the question of the union up there, that he hadworked for the company for many years and he did not know anythingabout the company having a contract with the union. I asked him howlong he worked.He said he started getting, I think he said, "60 cents anhour" and I said do you recall getting an increase to 66 cents per hour.He said yes. I said do you recall getting retroactive pay, and he admittedthat and I told him that that contract was negotiated between the companyand Local 1616.And then I recited the increase that had taken place sincethis 60 to 66 cents an hour, I think, occurred back in '47, . . . When Haynesbrought up his dispute with the union, I asked him if he had made a. mis-take and came to see Grant instead of me. because Grant was the Presidentof 1616, and Grant was not present that day. It was a Saturday.Wewere closed. . .After I made that statement, they said no, they cameto see you.And they showed me a piece of paper with my name on it 3910. Conclusionsa. As tocredibility of witnessesThe undersigned has not credited the testimony of the employees who wereallegedly discriminatorily discharged or of the compress crew when at variancewith the testimony of witnesses who impressed the undersigned as reliable wit-nesses, in the main, witnesses called by the Respondent and Local 1616. Inaddition to the undersigned's observation of the witnesses, there are severalreasons for the foregoing resolutions of the conflicts in testimony: (1) Oneof the important factors in the case, in the undersigned's opinion, was the con-flict in jurisdiction over Local 1616 between the Teamsters and the I. L. A.The impact of this conflict in jurisdiction upon, and the Teamsters' vital con-cern in, the instant proceeding is obvious.Of these witnesses for the GeneralCounsel all but Bush and Nelson were alleged by the Teamsters in its firstamended charge to have been discriminatorily dischargedby theRespondenton November 7, 1949.Their interest in the proceeding and the Teamsters' causeseems self-evident.(2)As set forth above, the testimony of these witnessesfor the General Counsel was in many instances mutually contradictory as toimportant incidents and in some cases self-contradictory.Although it is gen-erally considered that a certain amount of variance among the testimony ofvarious witnesses who give their recollection of a series of events, is to be expectedand lends credence to their collective testimony, nevertheless, there is a pointbeyond which mutual and self-contradiction ceases to be believable, and whenit reaches the degree evidenced in these witnesses' testimony, the contradictorynature of the testimony renders it unworthy of credencein totoor, at the least,to the extent it is at variance with testimony of witnesses who were reliableand/or who were supported by documentary evidence. (3) As previously noted,much of the testimony of these witnesses for the General Counsel was atvariance with credible documentary evidence. (4) Some of these witnesses$D Sharett testified that on November 14, the Monday following the interview with Crigh-ton, Sharett, Sims, Polk, and others returned to Wood and told him that "Mr. Crightontold us he didn't have any bearings on that case at all."According to Sharett, Woodtold them"to talk it over, he would need us to work, he couldn't put us to work, unlesswe was in" Local 1616.None of the other employees testified as to such a meeting withWood on November 14. Sharett's testimony is not credited. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere exceedingly vague, in the case of Wiggins for example ; and the testimonyof others, like that of Riley and Ester, was incoherent to a great extent. (5)Even if their testimony were credited, certain portions seem to the undersignedto be highly implausible as not being in accordance with the probable courseof events.Thus, aside from the mutual conflicts in their testimony, the em-ployees who were allegedly discharged discriminatorily, in general, insistedthat they were told by the Respondent's representatives on November 4 and 7that they could not receive their retroactive pay or continue to work for the-Respondent until they joined Local 1616.However, on November 11, 1949,the Respondent's position changed and Wood told them he was mistaken as to.their retroactive pay; they were entitled to it without obligation to join Local1616 but nevertheless could not work for the Respondent unless they joinedLocal 1616. If Wood had discoyered the error of the condition on receipt ofthe retroactive pay, it seems more than likely that he would have been similarlyapprised of the illegality of conditioning their continued employment upon.mem-bership in Local 1616 40On the other hand, the testimony of the credited witnesses is in the main.mutually reconcilable as to the important events and, as previously indicated,.issupported by credible documentary evidence.These -witnesses impressed.the undersigned as being candid and sincere.Their testimony is also moreplausible than that of the rejected witnesses, considering the record in its.entirety.b.Asto the alleged discriminatory dischargesIt has been found that on November 7, 1949, there was no work for the shedcrew employees and none was employed on that day. In fact, payroll records.for the cotton division list no employees as working on November 7 and 8, 1949.John Haynes, Harry Sharett, Harry Sims, Joe Wiggins, Jimmy Coney, andJohn Ester were among the shed crew employes who were laid off.When theyand two other members of the crew asked Wood whether they would work thatclay,Wood told them that there was no work availableand in responseto theirinquiry as to whether they were obliged to join Local 1616, Wood informedthem that the Respondent had a contract with Local 1616 but that they did not:have to become members of that organization.Later that day, when one of the crew complained to Grant that the shedcrew had been discharged, Grant investigated and discovered that the crew had.been laid off because of a shortage of work. Believing that therewas a need.for more employees at his place of work, Douglas Public Service, Grant called atthe homes of the employees who were laid off and told them. to report to work the-following morning. It was Grant's plan that they work temporarily for DouglasPublic Service until the Respondent's cotton operations resumed.None ofthe employees appeared for work on November 8.On November 11, 1949, when the employees came to obtain the 2 days' paywhich was withheld from the previous workweek, they were given such payand also the retroactive pay, with the explanation that the latter in no way obli-40 These conclusions as to credibility are in no manner based upon documents purportedlyfrom the Louisiana Division of Employment Security setting forth the alleged reasons threeemployees claimed were the basis for the severance of their employment with the Re-spondent.These documents were introduced in evidence without objection,but in theopinion of the undersigned,they do not constitute probative evidence,being in the natureof hearsay. GULF SHIPSIDEI STORAGE CORPORATION207:gated them to join Local 1616.They asked whether they might return to workand Wood informed them, as payroll records show, that work was still slackand he could not use them.He suggested, however, that they call upon Crigh-ton and ascertain whether they might find temporary work at other operationsof the Respondent or Douglas Public Service. On November 12, a committeerepresenting the laid off employees called upon Crighton and apparently were-unable to make their mission clear to him.He informed them that he had nocontrol of the hiring and discharging of employees at the Commodity Warehouse.After a brief discussion the employees left.Thereafter, the employees alleged in the complaint to have been discriminatorily-discharged never appeared at the Respondent's warehouse in the mornings,as part of the "bull gang" seeking employment.However, three other membersof the shed crew who were included in the layoff of November 4 were reemployed-when the Respondent's cotton operations resumed in normal capacity.Two ofthese employees had signed application-for-membership cards in the Teamsters.The undersigned concludes that Polk, Clarence Sims, Matthews, Johnson,Giles, Haynes, Sharett, Sims, Wiggins, Coney, and Ester were not discharged butwere laid off because of lack of work on November 7, 1949, and that after the Re-spondent resumed normal operations, they never applied for employment byfollowing the customary practice of shed crew employees, namely, appearingeach morning and being put to work from, the gang assembled. The under-signed concludes and finds that as to these employees, the Respondent has not-engaged in violations of Section 8 (a) (3) and (1) as alleged in the complaint.,C.Asto the Respondent's alleged domination of, and assistance to, Local 16161.The legalityof the 1949 contracta.Local 1616'smajority statusThe complaint alleged that"Local 1616is not, and has at no time been,desig-nated or selected by a majority"of the Respondent's employees as their statu-tory representative.More specifically,the General Counsel contends that Local1616 was not the majority representativeof theRespondent's employees at thetime the Respondent and Local 1616 executed the contract dated January 3, 1949,and that the contract is unlawful.As to the broad allegation of the complaint in respect to Local 1616's lack ofmajority status, it is clear,in viewof the foregoingfindings, that such allega-tion is without merit and that in December 1939,Local 1616was the dulydesignated collectivebargainingrepresentative of the employees of the Respond-ent's predecessor,DouglasShipside.It isalso clear. that,inferentially, theRegional Director suggested that such was the case in his letter of December28, 1939, informing Douglas Shipside that the C.I.O. petition had been with-drawn, and stating that the A. F. L..was the only remaining party of interest.and that"assuming that proof which Mr. Donnels has shown or is willing to showstatistics your interest in his claim,we suggest that you proceed with bar-gaining negotiations without further delay."The undersigned finds that inDecember 1939, Local 1616 was thestatutoryrepresentative of Douglas Ship-side's employees.On December 29, 1939, Douglas Shipside and Local 1616 executed their firstcontract,which contained closed-shop provisions.Thereafter,.the contracting-parties maintained their closed-shop agreements,except for a brief period about.1945,when proceedings before theWar Labor Board resulted in a temporary 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDbreak in the written contracts. In April 1947, the Respondent became the,successor of Douglas Shipside and the closed-shop contractual relationship.between the Respondent and Local 1616 continued until the expiration of thecontract immediately preceding the 1949 agreement.During this period, two-9 (c) petitions filed by the C. I. O. were dismissed or withdrawn because Local1616's contract was considered to be a bar to a representation proceeding.Pursuant to the closed-shop provisions of the contracts, Local 1616 had fur-nished employees at the request of Douglas Shipside and the Respondent in.1947 and 1948.At the time when the parties were negotiating the terms of the-contract in issue and at the time they formally executed it, about January 3,1949, no other labor organization claimed to represent the employees. In thesenegotiations, representatives of the I. L. A. assisted Local 1616.. Up to this.point, there is no indication that the Respondent had assisted, supported, ordominated Local 1616 or that the Respondent had any reason to suspect that.Local 1616 might not be the majority representative of its employees.It is true, as the General Counsel contends, that the record shows that fewof the Respondent's employees were paying dues to Local 1616 at the timeof the negotiation and execution of the January 3, 1949, contract,41 that Local1616 never proceeded with a union-shop authorization election after the execu-tion of the contract, that the contract was later reopened in June by a letterfrom Local 1616 to Douglas Public Service, and that a War Labor Board pro-ceeding held in 1944 was between Douglas Public Service and Local 1616 and nomention was made therein of the contractual status between Local 1616 and the.Respondent.As to the latter two matters, the undersigned finds that they castno doubt upon Local 1616's majority status for the reason that Local 1616 had.made it a practice, after the execution of the original contracts in 1939, ofjointly negotiating with representatives of Douglas Shipside (and subsequentlytheRespondent) and of Douglas Public Service.Moreover, according toCrighton's credible testimony, the Respondent's predecessor and Local 1616.agreed to be bound by the decision reached in the War Labor Board proceedingbetween Local 1616 and Douglas Public Service.In view of the history of the closed-shop contractual relationship betweenLocal 1616 and the Respondent, the fact that Local 1616 supplied employees-for the Respondent, upon request, and the entire record in .the case, the under-signed is of the opinion and finds that the factors relied upon by the GeneralCounsel are insufficient to establish his statutory burden of proof that Local1616 was not the majority representative of the Respondent's employees at thetime of the negotiation and execution of the contract in issue. The undersigned41The record shows that in 1947, 31 employees of the Respondent paid dues to Local1616.Ernest Bradley, who collected such dues, testified that these 31 employees con-stituted a majority of the employees working for the Respondent at that time.He alsotestified that he collected dues at other times but Local 1616's records of such collectionshad been lost.Fragmentary records,consisting of all those extant,were produced byLocal 1616 at the hearing.These records and testimony of Local 1616's officials showthat only a few employees of the Respondent were paying dues at the time of the execution.of the 1949 contract and of the later supplement thereto.However, according to AlbertWilliams who preceded Grant as president of Local 1616, employees whom Williamshad supplied Douglas Shipside and the Respondent in 1947 and 1948 had promised theywould join Local 1616 and employees at the Respondent's St. Maurice warehouse had givenhim similar promises in June 1949.Grant testified, as noted above, that when he assumedthe presidency of Local 1616, many of its records had disappeared and being of the under-standing from reports of the former president that the Respondent's employees"belongedto .us,"he started a campaign in August 1949 to interest the employees in Local 1616 and"to, collectdues from them." GULF SHIPSID'Ei STORAGE CORPORATION209concludes that the record fails to controvert the presumption "that the majoritystatus of a designated bargaining agent continues until the contrary is shown" uor to cast any doubt upon the Respondent's good faith in continuing to recog-nize and bargain with Local 1616 as the statutory representative of the Respondent's employees.b.The union-security provisions of the 191,9 contractAs previously noted, the 1949 contract between the Respondent and Local1616 contained a provision that all employees who were covered by the agreementand who were members of Local 1616 on the date of the signing of the contractshould remain members in good standing as a condition of 'continued employ-ment by the Respondent and that any new employees, who would be withinthe bargaining unit, should become members of Local 1616 within 30 days fromthe date of their employment.These provisions were subjected to a proviso,however, that they "shall not take effect until an election has been conductedby the National Labor Relations Board and a majority of employees in theunit have authorized a union shop in accordance with law." The parties to thecontract have never put into effect the union-security provisions and no electionunder Section 9 (e) of the Act was held for the purpose of authorizing theRespondent and Local 1616 to enter into a maintenance of membership agree-ment.The General Counsel contends that the union-security provisions of the con-tract,perso, constituted unlawful support and assistance to Local 1616 becausethey provided "for a greater degree of union security than that permitted bySection 8 (a) (3) of the Act." In support of his contentions, the GeneralCounsel relies upon theResnickcase,' wherein the Board found a contract'sunion-security provisions, broader in scope than permitted by Section 8 (a) (3)of the Act, and containing no proviso as to its effective date, to be violative ofSection 8 (a) (1) and (2) of the'Act.The undersigned is unable to agree with the argument advanced by the Gen-eral Counsel for the reason that the union-security provisions of the contractin the instant proceeding are clearly distinguishable from those in theResnickcase.That is, the union-security provisions of the contract between the Re-spondent and Local 1616 specifically provided that they should not go intoeffect until "an election has been conducted by the National Labor RelationsBoard and a majority of the employees in the unit have authorized a unionshop in accordance with law."On the other hand, the union-security provi-sions of the contract in theResnickcase became effective, so far as its termswere concerned, immediately upon its execution.In recent representation cases, the Board has held that a contract with un-authorized union-security provisions but with a saving clause that such provi-sions shall not take effect until such time as their legality is established in thefuture is "clearly lawful" and may operate as. a bar to a representation proceed-ing."In the undersigned's opinion, the proviso of the instant contract meetsthe test established by the Board.The contract specifically provided that itsunion-security provisions should not become effective until a union-shop authori-zation election was conducted and until a majority of the employees in the unit42N.L. 1. B. v. Harris-Woodson Company, Inc.,162Y. 2d 97 (C. A. 4).41 Julius Resnick, Inc.,86 NLRB 38." Barium Steel and Forge,Inc.,88 NLRB564;WyckoffSteel Company,86 NLRB 1318;Schaefer Body,Inc.,85 NLRB 195. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD"have authorized a union shop inaccordance with law."The undersigned con-cludes that these provisos effectively deferred the application of the union-security provisions and accordingly that the latter did not affect the legalityof the contract or constitute unlawful support and assistance to Local 1616.c.The applicability of the Midwest Piping doctrine °uIn summation of the earlier findings, it will be recalled that the Respondentand Local 1616 executed their latest collective bargaining contract on or shortlyafter January 3, 1949.The contract was to be effective until September 30, 1950,and provided that it might be reopened annually "by either party desiring achange in wage provisions or working conditions" upon 90 days' notice priorto September 30, 1949, and September 30, 1950. Identical provisions were con-tained in the contract between Douglas Public Service and Local 1616. In June1949, the Teamsters commenced its organizational activities among the Respond-ent's employees.On June 25, 1949, Local 1616 served notice upon Douglas PublicService of its desire to reopen the contract in order to discuss a wage increase,and by this notice, the parties deemed the contract between Local 1616 and theRespondent also reopened. Joint negotiations on the two reopened contracts,covering the employees of the Respondent and Douglas Public Service, respec-tively, commenced in July and continued until October.Meanwhile, during thesenegotiations, the I. L. A. relinquished jurisdiction over Local 1616 to the Team-sters in August 1949.However, the Respondent was not advised of such relin-quishment.By letter dated September 15, 1949, the Teamsters asserted to theRespondent that the former was "the duly authorized representatives of your em-ployees, coming under the jurisdiction of the Gen'l Truck Drivers Local #270,"and requested an appointment.On September 21, 1949, the Teamsters filed withthe Board in Case No. 15,-RC-314a 9 (c) petition for certification as the statutoryrepresentative of the Respondent's employees.On or shortly after November 1,1949, the Respondent and Local 1616 executed a supplement to their 1949 con-tract.The supplemental agreement provided for a wage increase, a renewal andreaffirmation of the other terms and conditions of the master contract, and afurther extension of the terms of the master contract until September 30, 1952.The General Counsel contends that by entering into the supplemental agreementon or about November 1, 1949, in the face of the Teamsters' pending petitionbefore the Board, the Respondent violated theMidwest Pipingdoctrine and"usurped the exclusive right of the Board to determine said question.of repre-sentation."The Respondent contends that the filing of the Teamsters' petitionin September 1949, during the pendency of the Respondent's wage negotiationswith Local 1616 pursuant to their contract, gave the Respondent no reason toquestion Local 1616's majority status because of the existence of the contractexecuted by the Respondent and Local 1616 in January 1949.At this point, it will be helpful to set forth the following restatement, maderelatively recently by the Board,'° of is holdings in theMidwest PipingandSpiewak"cases :Both cases stand for the proposition that, when an employer is confrontedwith conflicting claims for recognition which are sufficient to create aquestionconcerning representation,he violates the Act if he unilaterally resolves therepresentation question and accords exclusive recognition to one of the two4 Midwest Piping and Supply Co., Inc.,63 NLRB 1060.10Lift Trucks, Inc.,75 NLRB 993, 1000.47 I. Spiewak & Sons, 71NLRB 770. GULF SHIPSIDE STORAGE' CORPORATION211rival labor organizations.(Citing,Radio Corporation of America,74 NLRB1729.)But it is not every rival claim that imposes a duty upon the employerto refrain from granting exclusive recognition to one of the competing unions.The claim must be of such character and must be made at such time as tocreate aquestion concerning representation.[Emphasis in the original.] 48Manifestly, the initial question to be, determined as to theMidwest Pipingissueiswhether at the time the Respondent executed the November supplementalagreement with Local 1616, a question concerning the representation of its em-ployees had arisen.Such a question did not necessarily arise by the filing of theTeamsters' 9 (c) petition.More specifically, the contractual relationship betweenthe Respondent'and Local 1616 may operate as a bar to a determination ofrepresentation''Turning then to these issues, the first to be considered are the union-securityprovisions of the contract between the Respondent and Local 1616.As foundin the immediately preceding section of this Report, the proviso to the union-security provisions effectively deferred their application until such time as theywere lawful and therefore it may not be contended that such provisions obviatethe contention that the contract was a bar to a determination of representation.The second point to decide is whether the supplemental agreement's prematureextensionof the original term of the contract rendered the contract nugatory asa bar to a determination of representatives.Under the doctrine of theRepublicSteel 50case, decided by the Board on June 23, 1949, it is clear that the Teamsters'petition was untimely filed and that the contract between the Respondent andLocal 1616 would constitute a bar for the period of its original term, that is, untilSeptember 30, 1950."4 . At or near the end of the original term, a petition by acontesting labor organization might be entertained without regard to the extendedterm of the supplemental agreement.A third factor to consider is that raised in theSchaefer Bodycase v2 as towhether Local 1616 was a dormant or nonfunctioning bargaining agent so far asthe Respondent's employees were concerned. It is true that some of the factorsrelied upon by the Board in determining in that case that the contracting labororganization was a defunct organization apply to the facts of the instant case.At the time in question, not many of the Respondent's employees were payingdues to Local 1616.Local 1616 had not sought an election to authorize a unionshop.Its officers were employed by Douglas Public Service and not by theRespondent. It does not appear that Local 1616 publicized its meetings amongthe Respondent's employees."On the other hand, the record reveals other48 In this regard, see alsoEnsher, Alexander&Barsoom,Inc.,74 NLRB 1443,whereinthe Board made the following statement in respectto theMidwestPipingcase :That doctrine,necessary though it is to protect freedom of choice in certain situa-tions, can easily operate in derogation of the practice of continuous collective bar-gaining,and should,therefore,be strictly construed and sparingly applied.4eFor the purpose of ' discussion,itwill be assumed that the jurisdictional dispute overLocal 1616 between the Teamsters and the I. L. A. would not deter the Board from proceed-ing in a representation case.Grinnell Company ofthe Pacific, 71NLRB 1370.50Republic Steel Corporation,84 NLRB 483.51 See alsoWest End Chemical Company,89 NLRB 611;Republic Steel Corporation,89NLRB 500.SzSchaefer Body,Inc.,85 NLRB 195.,3Nor,for that matter, did the Teamsters to any extent.Testimony of variousemployee witnessesthat theynever heard of Local 1616 prior to November 4 and hadno knowledge as to the reason for the retroactive wage payment on November 4 is notpersuasive,particularly as to those who had been in the Respondent's employ in December1948, when a retroactive wage payment was given the employees pursuant to the terms917572-51-vol. 91-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactors which impel the conclusion that Local 1616 was a functioning bargainingagent for the Respondent's employees, even if it was not particularly militant,efficient, or brilliant in its efforts.For example, with the inauguration of Grantas president of Local 1616, he and Jones commenced in August 1949 to discussLocal 1616 with the Respondent's employees.Two shop stewards served asrepresentatives of the Respondent's employees. In 1948, under the existingclosed-shop contract, Local 1616 had furnished employees for the Respondent atits request. -Moreover, it is clear that Local 1616 held regular meetings and hadthe usual roster of officers.And in August 1949, at a membership meeting ofLocal 1616 a resolution to reject the transfer of Local 1616 from the 1. L. A. tothe Teamsters was unanimously approved.'Moreover, at the time in question,officers of Local 1616 were negotiating a wage increase for the employees of theRespondent and Douglas Public Service, and at such time, so far as thou Respond-ent was concerned, Local 1616 was a functioning bargaining agent.The recordalso reveals that not more than 25 employees of the Respondent, if, that, hadsigned application cards in the Teamsters in June. These 25 by no meansconstituted a majority of the Respondent's employees. In view of these factorsand the conclusions reached elsewhere in this Report, as well as the fact thatthe record fails to disclose any reason for the Respondent to doubt Local 1616'smajority status at the time in question, the undersigned finds that it may notbe urged that Local 1616 was an inactive organization as a reason to remove thebar of its contract to the representation proceeding.In view of the foregoing, the undersigned concludes that the Teamsters'petition was untimely filed, that the contract between Local 1616 and the Respond-ent operated as a bar to such petition, that no real'question concerning repre-sentation of the Respondent's employees existed at the time the Respondentand Local 1616 executed the supplemental agreement to their 1949 contract, andthat, accordingly, the doctrine of theMidwest Pipingcase is inapplicable to theinstant proceeding.The undersigned further finds that the Respondent's execu-tion of the supplemental agreement with Local 1616 was notper seviolative, ofthe Act.d.The extension of the original term of the 1949 contractThere remains for discussion whether the supplemental agreement's extensionof the original term of the master contract for a 2-year period constituted unlaw-ful support of assistance to Local 1616. In view of the findings made above, theundersigned is of the opinion that Local 1616 was not unlawfully assisted by suchextension of term.Under the Board's decisions in representation cases, it isclear that upon the date on which the contract's original term expired, the con-tract was at most a defeasible agreement and that after such date it could notoperate as a bar to a representation proceeding. Therefore, assuming that arepresentation proceeding ensued near the end of the original term or during theextended term (between September 30, 1950, and September 30, 1952) and anelection was ordered by the Board, the contract between Local 1616 and theRespondent then became defeasible, being dependent for its continuance uponLocal 1616's winning the election. If it was victorious in the election, then theparties to the-contract might lawfully operate thereunder for the period of itsof the last contract between Local 1616 and the Respondent.Representatives of Local1616 were present at the time that retroactive wage paymentwas made."'The jurisdictional issue herein is clearly not the situation inBoston Machine WorkerCompany,89 NLRB 59, wherein a schism resulted in a loss of all members of the cou--tracting union and the contracting union's disintegration. GULF SHIPSID'F STORAGE CORPORATION213extended term.However, should Local 1616 fail to win such an election, thecontract would become void. In view of these considerations, and the entirerecord, the undersigned finds that the supplemental agreement's extension of theoriginal term of the contract between Local 1616 and the Respondent did notafford unlawful support or assistance to Local 1616.2.Local 1616's solicitations in October and NovemberAs found above, with the Respondent's knowledge in mid-October 1949, rep-resentatives of Local 1616 met with some employees of the shed crew during theirlunch hour.The discussion continued for a few. minutes past the luncheon periodinto the worktime of the employees. Inasmuch as all labor organizations werepermitted by the New Orleans Dock Board access to the docks and warehousesfor organizational purposes during lunch hour and as the record shows that theTeamsters solicited memberships at the warehouse occupied by the Respondentduring the noon hour, it cannot be said that the organizational activities of Local1616's representatives on the property of the Respondent constituted unlawfulsupport or assistance to Local 1616.Moreover, the fact that the discussion con-tinued for a few minutes past the lunch hour into working time is, in the under-signed's opinion, so trivial as not to warrant a finding that the few minutes'working time of the employees taken by the representatives of Local 1616 intheir discussion constituted unlawful assistance or support.Later, on November 4, representatives of Local 1616 talked briefly with a fewemployees before lunch time, but at a time when the employees were not work-ing, having been told to "scatter out" so that their foreman would not.noticethat they were out of. work.For the same reasons stated above, the undersigneddoes not find that this activity of Local 1616, which was not known to the Respond-ent, constituted unlawful support or assistance to Local 1616.3.Thecollection of dues by Local 1616 in November 1949As detailed above, on November 4, 1949, the employees were paid their retro-active pay which was one of the provisions of the supplemental agreementexecuted about November 1, 1949.Pursuant to the custom which the contractingparties had followed for a number of years, Local 1616 requested that it be givenadvance notice of the day on which retroactive pay was to be made so that itmight have representatives present to collect dues.The Respondent informedLocal 1616 that the retroactive pay resulting from the supplemental agreement,would be paid on November 4, 1949, and permitted the financial secretary to use adesk in the office where the retroactive pay was distributed. The employeeswere given their pay at or near the end of the work day, and left the Respondent'swarehouse after being paid.As found above, none of the Respondent's repre-sentatives instructed the employees to pay dues to Local 1616 or told them that.they could not receive the retroactive pay or continue to work for the Respondentin the future, unless they paid such dues.At this time, the financial secretary ofLocal 1616 collected dues. It seems clear that such collections were not madeduring working hours, in the ordinary sense of the term.Although the practiceThis finding is based upon the following evidence:Payroll records show that onNovember 4, most of the employees worked 7 or 8 hours. Various witnesses testifiedthat they were told to ceaseworkand go to the office for their pay around 4,4: 30 or4:45 p.m.The shed crew employees,commenced work at 8 a.m. and had an hour offfor lunch.Some time was consumed in making the payment and employees waited inline for their turn to be paid.It would therefore appear that it was at or near the encl.of the normal workday when they were paid off. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowed by the Respondent of notifying Local 1616 of the date when retroactivewage payments would be made and of permitting representatives of Local 1616to be present at such payments, may have afforded that organization some measureof support and assistance in the collection of dues, the undersigned is of theopinion that this practice, standing alone, is not sufficient to warrant a findingthat the Respondent thereby violated the Act.Upon the foregoing conclusions and the entire record, the undersigned con-cludes and finds that the Respondent has not dominated and interfered with theadministration of Local 1616 or contributed financial and other support to it,as alleged in the complaint, and accordingly has not engaged in violations ofSection 8 (a) (2) and (1) in respect to Local 1616. In view of the conclusionsreached in earlier sections of this Report, the undersigned further finds that thecomplaint's allegations of independent violations of Section 8 (a) (1) on thepart of the Respondent have not been sustained.In view of the foregoing conclusions, the undersigned concludes that the evi-dence warrants no finding that the Respondent committed unfair labor practiceswithin the meaning of Section 8 (a) (1), (2), and (3) of the Act and will there-fore recommend that the complaint be dismissed in its entirety.On the basis of the foregoing and upon the entire record in the case, the under-signed makes the following :CONCLUSIONS OF LAW1.Gulf Shipside Storage Corporation is engaged in commerce within the mean-ing of Section 2 (6) and(7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, General Truck Drivers, Chauffeurs, Warehousemen andHelpers Local No. 270, A. F. L., and Local 1616, International Longshoremen'sAssociation are labor organizations within the meaning of Section 2 (5) of theAct.3.Gulf Shipside Storage Corporation has engaged in none of the unfair laborpractices alleged in the complaint.[RecommendedOrder omittedfrom publication in this volume.]